Citation Nr: 0834397	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
lumbar strain, previously characterized as a back disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
June 1983 to October 1983 and served on active duty from 
March 1985 to December 1991.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Anchorage, Alaska.

The veteran perfected an appeal with respect to his claim for 
entitlement to service connection for headaches.  However, 
service connection was granted for this claim in a February 
2007 rating decision.  Therefore, the issue is no longer in 
appellate status.  

In this case, service connection was initially denied for a 
back disorder.  The current claim is characterized as 
entitlement to service connection for chronic lumbar strain.  
As the two claims do not involve different diagnosed 
diseases, they should not be considered independently, but 
rather the later claim should be viewed as a request to 
reopen, requiring the receipt of new and material evidence.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, 
the issue is appropriately framed as indicated on the title 
page of this decision.


FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision, the RO denied 
a claim of entitlement to service connection for a back 
disorder, now characterized as chronic lumbar strain.

2.  The evidence associated with the claims file subsequent 
to the May 1995 rating decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to 
an established fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The May 1995 rating decision which denied the veteran's 
claims of entitlement to service connection for a chronic 
lumbar strain (back disorder) is final. 38 U.S.C.A. 
§§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the May 1995 rating 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Complete notice was sent to the veteran in June 2004 and 
March 2006, and the claim was readjudicated in a February 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the June 
2004 notice letter provided the veteran with the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial in May 1995.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records, VA outpatient records, 
and statements from family members and employers.  The 
veteran has not been given a VA examination in connection 
with his claim; however, the duty to provide a medical 
examination or obtain a medical opinion applies to claims to 
reopen only if new and material evidence is presented.  38 
C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.     

Claim to Reopen Based on New and Material Evidence

The veteran is claiming service connection for a back 
disorder as a result of his time in active service.  The 
Board observes that a rating decision denying service 
connection was issued in May 1995.  At that time, the 
evidence of record did not show that the veteran had a 
current back disorder.  The veteran was provided notice of 
this decision later that same month; however, he did not file 
an appeal and the decision became final.  See 38 C.F.R. 
§ 7105.  In September 2004, he requested that his claim be 
reopened, such request was denied by the RO in a December 
2004 rating decision that is the subject of the present 
appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the claim on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the veteran's back disorder claim was 
initially denied in May 1995.  The evidence associated with 
the claims file at the time of the May 1995 rating decision 
included service treatment records, the report of a February 
1995 VA examination, and private medical records.  Based on a 
review of the evidence, the RO determined that the record did 
not demonstrate a current chronic back disability, and thus 
the claim was denied.

Evidence added to the record since the time of the last final 
denial in May 1995 includes reports of VA examinations 
conducted in March 1999 and October 2006, VA outpatient 
treatment records, and lay statements from 2005-2006.  The VA 
examination reports and VA outpatient treatment records 
contain no evidence of complaints, treatment, or diagnosis of 
a back disorder.  Moreover, the lay statements from family 
and employers speak to the veteran's claim of headaches, 
without mention of a back disorder.  The veteran's own 
statements appear, at least impliedly, to indicate current 
back symptomatology.

This evidence was not previously before agency decisionmakers 
and is not redundant or cumulative of the evidence associated 
with the claims file in May 1995.  Therefore, it is new as 
contemplated by 38 C.F.R. § 3.156(a).  However, because the 
recently-submitted evidence does not objectively demonstrate 
any current chronic back disability, it is not found to 
relate to an unestablished fact necessary to substantiate the 
claim.  For the same reason, it does not raise a reasonable 
possibility of substantiating the claim.  Thus, the recently 
submitted evidence is not material and the requirements of 
38 C.F.R. § 3.156(a) have not been satisfied.  

It is acknowledged that the veteran's statements added to the 
record since 1995 appear to indicate current back symptoms.  
However, as the veteran was claiming service connection in 
1995, it is implied that he was contending to have back 
symptomatology at that time as well.  Thus, in order to be 
new and material, the recent evidence would need to document 
objective treatment and/or findings referable to the back.  
Such evidence was lacking in May 1995 and remains lacking at 
this time.  Further, lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1995).  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for a back disability 
must be denied.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).

  
ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for chronic lumbar strain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


